Appeals (1) from a judgment of the Supreme Court (Sheridan, J.), entered April 30, 2003 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition for failure to exhaust administrative remedies, and (2) from a judgment of said court, entered *1001September 15, 2003 in Albany County, which denied petitioner’s motion for reconsideration.
Petitioner, a transgendered individual, commenced this CPLR article 78 proceeding seeking review of a determination denying a request for female garments. Supreme Court dismissed the proceeding and denied a subsequent motion for reconsideration. These appeals ensued.
Although a review of the record reveals that petitioner submitted numerous letters written to various correction facility personnel regarding the denial of the grievance, the letters of complaint are insufficient to establish that petitioner complied with the grievance procedure process (see Matter of Boddie v Goord, 307 AD2d 555 [2003], appeal dismissed and lv denied 1 NY3d 589 [2004]). In addition, an affidavit from the Inmate Grievance Program Supervisor confirms that no appeal from the instant grievance was received. Having failed to exhaust the administrative remedies through the available grievance procedures or establish any exceptions thereto (see 7 NYCRR part 701), dismissal of the petition was warranted (see Matter of Allen v Goord, 4 AD3d 635 [2004]; Matter of Miller v Croce, 290 AD2d 662 [2002]; Matter of Johnson v Ricks, 278 AD2d 559 [2000], lv denied 96 NY2d 710 [2001]). Furthermore, the denial of petitioner’s subsequent motion for reconsideration will not be disturbed (see Matter of Pittman v Portuondo, 307 AD2d 485 [2003]; Matter of Suarez v Filion, 281 AD2d 743, 744 [2001]).
Cardona P.J., Crew III, Peters, Mugglin and Kane, JJ., concur. Ordered that the judgments are affirmed, without costs.